Exhibit 10.1
CREDIT AGREEMENT
dated as of August 20, 2008
among
SMITH INTERNATIONAL, INC.,
The Lenders From Time to Time Party Hereto
and
FORTIS BANK SA/NV, NEW YORK BRANCH,
as Administrative Agent
WELLS FARGO BANK, N.A.,
as Syndication Agent
CALYON NEW YORK BRANCH, DNB NOR BANK ASA and THE ROYAL BANK OF SCOTLAND PLC,
as Co-Documentation Agents
and
DNB NOR BANK ASA and FORTIS BANK SA/NV, NEW YORK BRANCH,
as Co-Lead Arrangers and Joint Bookrunners



 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I Definitions
    1  
SECTION 1.01 Defined Terms
    1  
SECTION 1.02 Classification of Loans and Borrowings
    13  
SECTION 1.03 Terms Generally
    13  
SECTION 1.04 Accounting Terms; GAAP
    14  
ARTICLE II The Credits
    14  
SECTION 2.01 Commitments
    14  
SECTION 2.02 Loans and Borrowings
    14  
SECTION 2.03 Requests for Borrowings
    15  
SECTION 2.04 [Intentionally Left Blank]
    16  
SECTION 2.05 Funding of Borrowings
    16  
SECTION 2.06 Interest Elections
    16  
SECTION 2.07 Termination of Commitments
    18  
SECTION 2.08 Repayment of Loans; Evidence of Debt
    18  
SECTION 2.09 Prepayment of Loans
    19  
SECTION 2.10 Fees
    20  
SECTION 2.11 Interest
    20  
SECTION 2.12 Alternate Rate of Interest
    21  
SECTION 2.13 Increased Costs
    21  
SECTION 2.14 Break Funding Payments
    22  
SECTION 2.15 Taxes
    23  
SECTION 2.16 Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    24  
SECTION 2.17 Mitigation Obligations; Replacement of Lenders
    25  
SECTION 2.18 Defaulting Lender
    26  
ARTICLE III Representations and Warranties
    27  
SECTION 3.01 Organization; Powers
    27  
SECTION 3.02 Authorization; Enforceability
    27  
SECTION 3.03 Governmental Approvals; No Conflicts
    27  
SECTION 3.04 Financial Condition
    28  
SECTION 3.05 Properties
    28  
SECTION 3.06 Litigation and Environmental Matters
    28  
SECTION 3.07 Compliance with Laws and Agreements
    29  
SECTION 3.08 Investment Company Status
    29  
SECTION 3.09 Taxes
    29  
SECTION 3.10 ERISA
    29  
SECTION 3.11 Disclosure
    29  
ARTICLE IV Conditions
    30  
SECTION 4.01 Effective Date
    30  
ARTICLE V Affirmative Covenants
    31  
SECTION 5.01 Financial Statements; Ratings Change and Other Information
    31  
SECTION 5.02 Notices of Material Events
    32  
SECTION 5.03 Existence; Conduct of Business
    32  
SECTION 5.04 Payment of Obligations
    33  
SECTION 5.05 Maintenance of Properties; Insurance
    33  
SECTION 5.06 Books and Records; Inspection Rights
    33  

 i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
SECTION 5.07 Compliance with Laws
    33  
SECTION 5.08 Use of Proceeds
    33  
SECTION 5.09 Financial Covenants
    33  
ARTICLE VI Negative Covenants
    34  
SECTION 6.01 Subsidiary Indebtedness
    34  
SECTION 6.02 Liens
    34  
SECTION 6.03 Fundamental Changes
    35  
SECTION 6.04 Transactions with Affiliates
    35  
ARTICLE VII Events of Default
    36  
ARTICLE VIII The Administrative Agent
    38  
ARTICLE IX Miscellaneous
    40  
SECTION 9.01 Notices
    40  
SECTION 9.02 Waivers; Amendments
    40  
SECTION 9.03 Expenses; Indemnity; Damage Waiver
    41  
SECTION 9.04 Successors and Assigns
    42  
SECTION 9.05 Survival
    45  
SECTION 9.06 Counterparts; Integration; Effectiveness
    45  
SECTION 9.07 Severability
    46  
SECTION 9.08 Right of Setoff
    46  
SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process
    46  
SECTION 9.10 WAIVER OF JURY TRIAL
    47  
SECTION 9.11 Headings
    47  
SECTION 9.12 Confidentiality
    47  
SECTION 9.13 Interest Rate Limitation
    48  
SECTION 9.14 Syndication Agents and Documentation Agents
    48  
SECTION 9.15 USA Patriot Act
    49  

Schedule 1.01 — Applicable Margin
Schedule 2.01 — Commitments
Schedule 6.01 — Existing Subsidiary Indebtedness
Schedule 6.02 — Existing Liens
Schedule 6.03 — Certain Permitted Transfers
Exhibit A — Assignment and Assumption
Exhibit B-1 — Term Note
Exhibit B-2 — Bridge Note

 ii



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     CREDIT AGREEMENT (as amended, modified, restated, supplemented and in
effect from time to time, herein called this “Agreement”) dated as of August 20,
2008, among SMITH INTERNATIONAL, INC., a Delaware corporation, the LENDERS party
hereto, WELLS FARGO BANK, N.A., as Syndication Agent, CALYON NEW YORK BRANCH,
DNB NOR BANK ASA and THE ROYAL BANK OF SCOTLAND PLC, as Co-Documentation Agents,
DNB NOR BANK ASA and FORTIS BANK SA/NV, NEW YORK BRANCH, as Co-Lead Arrangers
and Joint Bookrunners and FORTIS BANK SA/NV, NEW YORK BRANCH, as Administrative
Agent for the Lenders.
     The parties hereto agree as follows:
ARTICLE I
Definitions
     SECTION 1.01 Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
     “ABR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.
     “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
     “Administrative Agent” means Fortis Bank SA/NV, New York Branch, in its
capacity as administrative agent for the Lenders hereunder, and its successors
in that capacity.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Alternate Base Rate” means, for any day, a rate per annum equal to the
greater of (a) the Federal Funds Effective Rate in effect on such day plus 1/2
of 1% or (b) the Prime Rate in effect on such day. Any change in the Alternate
Base Rate due to a change in the Prime Rate or the Federal Funds Effective Rate
shall be effective from and including the effective date of such change in the
Prime Rate or the Federal Funds Effective Rate, respectively.
     “Applicable Percentage” means, with respect to any Lender, the percentage
of the total Commitments represented by such Lender’s Commitment. If the
Commitments have terminated

 



--------------------------------------------------------------------------------



 



or expired, the Applicable Percentages shall be determined based upon the
Commitments most recently in effect, giving effect to any assignments.
     “Applicable Margin” means, for any day with respect to any ABR Loan or
Eurodollar Loan r, as the case may be, the applicable margin per annum set forth
on Schedule 1.01 hereto under the caption “ABR Applicable Margin” or “Adjusted
LIBO Applicable Margin”, as the case may be, based upon the ratings by Moody’s
and S&P, respectively, applicable on such date to the Index Debt. For purposes
of the foregoing, (i) if both Moody’s and S&P shall not have in effect a rating
for the Index Debt (other than by reason of the circumstances referred to in the
last sentence of this definition), then such rating agencies shall be deemed to
have established a rating in Category 6, and if either (but not both), Moody’s
and S&P shall not have in effect a rating for the Index Debt (other than by
reason of the circumstances referred to in the last sentence of this
definition), then the remaining rating shall control; (ii) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Categories, the Applicable Margin shall be
based on the higher of the two ratings unless one of the two ratings is two or
more Categories lower than the other, in which case the Applicable Margin shall
be determined by reference to the Category next below that of the higher of the
two ratings; and (iii) if the ratings established or deemed to have been
established by Moody’s and S&P for the Index Debt shall be changed (other than
as a result of a change in the rating system of Moody’s or S&P), such change
shall be effective as of the date on which it is first announced by the
applicable rating agency, irrespective of when notice of such change shall have
been furnished to the Agent and the Lenders pursuant to Section 5.01 or
otherwise. Each change in the Applicable Margin shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, Borrower and
the Lenders shall negotiate in good faith to amend this definition to reflect
such changed rating system or the unavailability of ratings from such rating
agency and, pending the effectiveness of any such amendment, the Applicable
Margin shall be determined by reference to the rating most recently in effect
prior to such change or cessation.
     “Approved Fund” has the meaning assigned to such term in Section 9.04.
     “Asset Sale” means a sale, transfer or other disposition of an entire or
partial interest in a business operation of the Borrower, in one transaction or
a series of transactions, with Net Asset Sales Proceeds in excess of
$100,000,000.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America and any successor entity performing similar functions.
     “Borrower” means Smith International, Inc., a Delaware corporation.

2



--------------------------------------------------------------------------------



 



     “Borrowing” means Loans of the same Type made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.
     “Borrowing Request” means a request by Borrower for a Borrowing in
accordance with Section 2.03.
     “Bridge Loan Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Bridge Loans, expressed as an amount
representing the maximum aggregate amount of such Lender’s Bridge Loan
hereunder, as such commitment may be reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Lender’s Bridge Loan Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Bridge Loan Commitment, as applicable. The initial
aggregate amount of the Lenders’ Bridge Loan Commitments is $1,000,000,000.
     “Bridge Loan” means a Loan made pursuant to Section 2.01(b).
     “Bridge Loan Maturity Date” means August 19, 2009.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which national banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollar deposits in the London interbank market.
     “Capital Lease Obligations” means, as to any Person, the obligations of
such Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP (including Statement of Financial Accounting
Standards No. 13 of the Financial Accounting Standards Board, as amended) and,
for purposes of this Agreement, the amount of such obligations shall be the
capitalized amount thereof, determined in accordance with GAAP (including such
Statement No. 13). Capital Lease Obligations shall not include the interest
component of any applicable rental payment.
     “Ceiling Rate” means, on any day, the maximum nonusurious rate of interest
permitted for that day by whichever of applicable federal or New York (or any
jurisdiction whose usury laws are deemed to apply to the Notes or any other Loan
Documents despite the intention and desire of the parties to apply the usury
laws of the State of New York) laws permits the higher interest rate, stated as
a rate per annum. On each day, if any, that the Texas Finance Code establishes
the Ceiling Rate, the Ceiling Rate shall be the “weekly ceiling” (as defined in
the Texas Finance Code) for that day. Administrative Agent may from time to
time, as to current and future balances, implement any other ceiling under the
Texas Finance Code by notice to Borrower, if and to the extent permitted by the
Texas Finance Code. Without notice to Borrower or any other Person, the Ceiling
Rate shall automatically fluctuate upward and downward as and in the amount by
which such maximum nonusurious rate of interest permitted by applicable law
fluctuates.

3



--------------------------------------------------------------------------------



 



     “Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of Borrower;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of Borrower by Persons who were neither (i) nominated by the board
of directors of Borrower nor (ii) appointed by directors so nominated; or
(c) the acquisition of direct or indirect Control of Borrower by any Person or
group.
     “Change in Law” means (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.13(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement.
     “CLO” has the meaning assigned to such term in Section 9.04.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Commitment” means a Term Loan Commitment or a Bridge Loan Commitment.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Debt to Capitalization Ratio” shall mean, as of any day, without
duplication, the ratio of (a) interest bearing Indebtedness (including
Indebtedness bearing imputed interest as a result of having been issued at a
discount and including the principal component of Capital Lease Obligations) to
(b) the sum of (i) such interest bearing Indebtedness plus (ii) stockholders’
equity as determined in accordance with GAAP plus (iii) minority interests in
majority-owned Subsidiaries. For purposes of this definition, the term
“Indebtedness” shall not include intercompany debt which is held by Borrower or
any of its Subsidiaries.
     “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
     “Dollars” or “$” refers to lawful money of the United States of America.
     “Effective Date” means the first date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02); provided
that the Effective Date shall be no later than August 25, 2008.

4



--------------------------------------------------------------------------------



 



     “Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources or the
management, release or threatened release of any Hazardous Material.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Borrower or any Material Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
     “Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
     “ERISA Event” means (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

5



--------------------------------------------------------------------------------



 



     “Eurodollar”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.
     “Eurodollar Office” means with respect to any Lender the office or offices
of such Lender which shall be making or maintaining the Eurodollar Borrowing of
such Lender hereunder. A Eurodollar Office of any Lender may be, at the option
of such Lender, either a domestic or foreign office.
     “Event of Default” has the meaning assigned to such term in Article VII.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of Borrower hereunder, (a) income or franchise taxes imposed on (or
measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction in which Borrower is located and (c) in the case of a Foreign
Lender (other than an assignee pursuant to a request by Borrower under
Section 2.17(b)), any withholding tax that is imposed on amounts payable to such
Foreign Lender at the time such Foreign Lender becomes a party to this Agreement
(or designates a new lending office) or is attributable to such Foreign Lender’s
failure to comply with Section 2.15(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from Borrower
with respect to such withholding tax pursuant to Section 2.15(a).
     “Federal Funds Effective Rate” means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by the Administrative Agent.
     “Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of Borrower.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which Borrower is located. For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.
     “GAAP” means generally accepted accounting principles in the United States
of America.

6



--------------------------------------------------------------------------------



 



     “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
     “Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Indebtedness” shall mean and include with respect to any Person (a) all
items which in accordance with GAAP would be included on the liability side of a
balance sheet of such Person on the date as of which Indebtedness is to be
determined (excluding capital stock, surplus, surplus reserves and deferred
credits); (b) all guaranties, letter of credit contingent reimbursement
obligations, endorsements and other contingent obligations in respect of, or any
obligations to purchase or otherwise acquire, Indebtedness of others, and
(c) all Indebtedness secured by any Lien existing on any interest of such Person
in property owned subject to such Lien whether or not the Indebtedness secured
thereby shall have been assumed; provided, that the term “Indebtedness” shall
not mean or include any Indebtedness in respect of which monies sufficient to
pay and discharge the same in full (either on the expressed date of maturity
thereof or on such earlier date as such Indebtedness may be duly called for
redemption and payment) shall be deposited, in a manner and with a depository,
agency or trustee reasonably acceptable to the Agent, in trust for the payment
thereof. “Indebtedness” shall not include trade payables and expense accruals
incurred in the ordinary course of the applicable Person’s business provided
that such payables have not remained unpaid for a period of ninety (90) days
after the same became due. Expenses which are classified as “operating lease
expenses” under GAAP shall not constitute “Indebtedness” under this Agreement.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.

7



--------------------------------------------------------------------------------



 



     “Index Debt” means senior, unsecured, long-term indebtedness for borrowed
money of Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.
     “Interest Election Request” means a request by Borrower to convert or
continue a Loan in accordance with Section 2.06.
     “Interest Expense” shall mean, for any period, the sum of (a) the cash
interest payments by an obligor made or accrued in accordance with GAAP during
such period in connection with all of its interest-bearing Indebtedness and
(b) the interest component of any Capital Lease Obligations.
     “Interest Payment Date” means (a) with respect to any ABR Loan, the first
day of each January, April, July and October, and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period.
     “Interest Period” means with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three, six, nine or
twelve months (or one week, in the case of an Interest Period commencing on the
Effective Date) thereafter, as Borrower may elect; provided, that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
     “Lenders” means the Persons listed on Schedule 2.01 and any other Person
that shall have become a party hereto pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.
     “LIBO Rate”, with respect to any Eurodollar Borrowing for any Interest
Period: (a) a rate per annum equal to the offered rate for deposits in Dollars
for a period equal or comparable to such Interest Period which appears on Page
BBAM of the Bloomberg Financial Markets Information Service as of noon, New York
City time, two Business Days prior to the first day of such Interest Period, or
(b) in the event the rate referenced in the preceding subsection (a) does not
appear on such page or service or such page or service shall cease to be
available, the rate per annum equal to the rate determined by the Administrative
Agent as the offered rate on such other page or other service that displays an
average British Bankers Association Interest Settlement Rate for deposits in
Dollars (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period,
or (c) in the event the rates

8



--------------------------------------------------------------------------------



 



referenced in the preceding subsections (a) and (b) are not available, the rate
per annum determined by the Administrative Agent (in its reasonable discretion)
as the rate of interest at which Dollar deposits (for delivery on the first day
of such Interest Period) in same day funds in the approximate amount of the
applicable Eurodollar Borrowing and with a term equivalent to such Interest
Period would be offered by the Administrative Agent’s Eurodollar Office to major
banks in the offshore Dollar market at their request at approximately noon, New
York City time, two Business Days prior to the first day of such Interest
Period.
     “Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.
     “Loan” means a Term Loan or a Bridge Loan made pursuant to Section 2.01.
     “Loan Documents” means, collectively, this Agreement, the Notes, all
instruments, certificates and agreements now or hereafter executed or delivered
to the Administrative Agent or any Lender pursuant to any of the foregoing or in
connection with the obligations of Borrower under this Agreement and the other
Loan Documents or any commitment regarding such obligations, and all amendments,
modifications, renewals, extensions, increases and rearrangements of, and
substitutions for, any of the foregoing.
     “Loans” means the loans made by the Lenders to Borrower pursuant to this
Agreement.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, property or condition (financial or otherwise) of Borrower and
its Subsidiaries, taken as a whole, (b) the validity or enforceability against
Borrower of any of the Loan Documents or (c) the rights of or benefits available
to the Administrative Agent or the Lenders under any Loan Document.
     “Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Swap Agreements, of Borrower or any of its
Material Subsidiaries in an aggregate principal amount exceeding $7,500,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that would be
required to be paid if such Swap Agreement were terminated at such time.
     “Material Subsidiary” means each Subsidiary of Borrower with assets
comprising 5% or more of the aggregate fair market value of all assets of
Borrower and its Subsidiaries on a consolidated basis or with a tangible net
worth comprising 5% or more of the tangible net worth of Borrower and its
Subsidiaries on a consolidated basis. W-H shall be deemed to constitute a
Material Subsidiary hereunder for all purposes (as if all of the Equity
Interests in and to W-H shall have been acquired on the Effective Date
immediately prior to giving effect to this Agreement).
     “Minimum Hold Amount” means $20,000,000.

9



--------------------------------------------------------------------------------



 



     “Moody’s” means Moody’s Investors Service, Inc.
     “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
     “Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount
equal to: (i) cash payments (including any cash received by way of deferred
payment pursuant to, or by monetization of, a note receivable or otherwise, but
only as and when so received) received by Borrower or any of its Subsidiaries
from such Asset Sale, minus (ii) any bona fide direct fees (including attorney’s
fees, accountants’ fees, investment banking fees, brokerage, consultant and
other customary fees, in each case, incurred in connection with such Asset
Sale), commissions, transfer taxes and other customary costs and expenses, in
each case, incurred in connection with such Asset Sale, including (a) taxes paid
or payable by Borrower or any of its Subsidiaries as a result of any gain
recognized in connection with such Asset Sale, (b) payment of the outstanding
principal amount of, premium or penalty, if any, and interest on any
Indebtedness (other than the Loans) that is secured by a Lien on the stock or
assets in question and that is required to be repaid under the terms thereof as
a result of such Asset Sale, (c) amounts provided as a reserve, in accordance
with GAAP, against any liabilities (fixed or contingent) in respect of any
indemnification obligations undertaken by Borrower or any of its Subsidiaries or
purchase price adjustment associated with such Asset Sale (provided that, to the
extent and at any time such amounts are released from such reserve, such amounts
shall constitute Net Asset Sale Proceeds) and (d) any amount required to be paid
to any Person (other than Borrower or any of its Subsidiaries) with a beneficial
ownership interest (including such interest by a holder of a minority interest
in the Subsidiary that has sold such property or assets) in the property or
assets to be sold pursuant to such Asset Sale.
     “Notes” shall have the meaning assigned to such term in Section 2.02(a)
hereof.
     “Obligations” means, as at any date of determination thereof, the aggregate
principal amount of Loans outstanding hereunder.
     “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.
     “Participant” has the meaning set forth in Section 9.04.
     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
     “Permitted Encumbrances” means:
     (a) Liens imposed by law for taxes that are not yet due or are being
contested in compliance with the provisions of this Agreement;

10



--------------------------------------------------------------------------------



 



     (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;
     (c) Liens, pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
     (d) deposits to secure insurance obligations and the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;
     (e) judgment and similar liens in respect of judgments that do not
constitute an Event of Default under this Agreement; and
     (f) easements, zoning restrictions, rights-of-way and similar encumbrances
and restrictions on real property imposed by law or arising in the ordinary
course of business that do not secure any monetary obligations and do not
materially detract from the value of the affected property or interfere with the
ordinary conduct of business of Borrower or any of its Subsidiaries;
     (g) Liens arising from Swap Agreements;
     provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which Borrower or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
     “Prime Rate” means, on any day, the prime rate of Fortis Bank SA/NV, New
York Branch in effect for that day at the principal offices of Fortis Bank
SA/NV, New York Branch in New York, New York. The Prime Rate is a reference rate
and does not necessarily represent the lowest or best rate or a favored rate,
and Administrative Agent and each Lender disclaims any statement, representation
or warranty to the contrary. Administrative Agent or any Lender may make
commercial loans or other loans at rates of interest at, above or below the
Prime Rate.
     “Public Debt Offering” means issuance of additional Indebtedness of the
Borrower in a debt capital markets transaction.
     “Register” has the meaning set forth in Section 9.04.

11



--------------------------------------------------------------------------------



 



     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
     “Required Lenders” means, at any time, Lenders having outstanding Loans
representing more than 50% of the sum of the total outstanding Loans at such
time.
     “S&P” means Standard & Poor’s Ratings Group.
     “Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
     “Subsidiary” means, with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more Subsidiaries of the parent or by the
parent and one or more Subsidiaries of the parent.
     “Swap Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Borrower or any of its Subsidiaries shall be a Swap Agreement.
     “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
     “Term Loan Commitment” means, with respect to each Lender, the commitment,
if any, of such Lender to make Term Loans, expressed as an amount representing
the maximum aggregate amount of such Lender’s Term Loans hereunder, as such
commitment may be reduced

12



--------------------------------------------------------------------------------



 



or increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Term Loan
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Term Loan Commitment, as
applicable. The initial aggregate amount of the Lenders’ Term Loan Commitments
is $1,000,000,000.
     “Term Loan” means a Loan made pursuant to Section 2.01(a).
     “Term Loan Maturity Date” means June 30, 2012.
     “Transactions” means (a) the execution, delivery and performance by
Borrower of the Loan Documents to which it is to be a party, the borrowing of
Loans and the use of the proceeds thereof and (b) the execution, delivery and
performance by Borrower of each other document and instrument required to
satisfy the conditions precedent to the initial Loan hereunder.
     “Type”, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
     “W-H” means W-H Energy Services, Inc., a Texas corporation.
     “Withdrawal Liability” means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
     SECTION 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).
     SECTION 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

13



--------------------------------------------------------------------------------



 



     SECTION 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if Borrower
notifies the Administrative Agent that Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent notifies Borrower that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.
ARTICLE II
The Credits
     SECTION 2.01 Commitments.
     (a) Subject to the terms and conditions set forth herein, each Lender
agrees to make Term Loans to Borrower on the Effective Date in an aggregate
principal amount equal to such Lender’s Term Loan Commitment. Amounts repaid on
the Term Loans may not be reborrowed.
     (b) Subject to the terms and conditions set forth herein, each Lender
agrees to make Bridge Loans to Borrower on the Effective Date in an aggregate
principal amount equal to such Lender’s Bridge Loan Commitment. Amounts repaid
on the Bridge Loans may not be reborrowed.
     SECTION 2.02 Loans and Borrowings.
     (a) Each Loan shall be made as part of a Borrowing consisting of Loans of
the same Type made by the Lenders ratably in accordance with their respective
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required. The Term
Loans made by each Lender shall be evidenced by a single Note of Borrower in
substantially the form of Exhibit B-1 payable to the order of such Lender in a
principal amount equal to the applicable Term Loan Commitment of such Lender,
and otherwise duly completed and the Bridge Loans made by each Lender shall be
evidenced by a single Note of Borrower in substantially the form of Exhibit B-2
payable to the order of such Lender in a principal amount equal to the
applicable Bridge Loan Commitment of such Lender, and otherwise duly completed
(such notes, together with all renewals, extensions, modifications and
replacements thereof and substitutions therefor, being herein called a “Note”
and collectively called the “Notes”). Each Lender is hereby authorized by
Borrower to endorse on the schedule (or a continuation thereof) that may be
attached to each Note of such Lender, to the extent applicable, the date,
amount, type of and the applicable period of interest for each Loan made by such
Lender to Borrower hereunder, and the amount of each payment or prepayment of
principal of such Loan received by such Lender, provided, that any failure by
such Lender to make any such endorsement shall not affect the obligations of
Borrower under such Note or hereunder in respect of such Loan.

14



--------------------------------------------------------------------------------



 



     (b) Subject to Section 2.12, each Loan shall be comprised entirely of ABR
Loans or Eurodollar Loans as Borrower may request in accordance herewith. Each
Lender at its option may make any Eurodollar Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of Borrower to repay
such Loan in accordance with the terms of this Agreement or otherwise result in
an increased cost to Borrower.
     (c) At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is equal to
$1,000,000 or an increment of $100,000 in excess thereof. At the time that each
ABR Loan is made, such Borrowing shall be in an aggregate amount that is equal
to $1,000,000 or an increment of $100,000 in excess thereof. Borrowings of more
than one Type may be outstanding at the same time; provided that there shall not
at any time be more than a total of five (5) Eurodollar Borrowings outstanding.
     (d) Notwithstanding any other provision of this Agreement, (i) Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Term Loan Maturity Date or the Bridge Loan Maturity Date, as the case may
be, and (ii) Borrower shall not be entitled to request, or to elect to convert
or continue, any Borrowing which is a Term Loan if after giving effect thereto
the sum of the aggregate principal amount of outstanding Eurodollar Borrowings
which are Term Loans with Interest Periods ending on or prior to any applicable
scheduled repayment date plus the aggregate principal amount of outstanding ABR
Borrowings which are Term Loans would be less than the aggregate principal
amount of Term Loans required to be repaid on such scheduled repayment date.
     SECTION 2.03 Requests for Borrowings. To request a Loan, Borrower shall
notify the Administrative Agent of such request by telephone (a) in the case of
a Eurodollar Borrowing, not later than 11:00 a.m., New York City time, two
Business Days before the date of the proposed Borrowing and (b) in the case of
an ABR Borrowing, not later than noon, New York City time, on the date of the
proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed by hand delivery or telecopy to the Administrative Agent
on the same day as the telephonic request of a written Borrowing Request in a
form approved by the Administrative Agent and signed by Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:
     (i) the aggregate amount of such Borrowing;
     (ii) the date of such Borrowing, which shall be a Business Day;
     (iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
     (iv) in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period” (provided that the initial Interest Period shall be
for one month); and

15



--------------------------------------------------------------------------------



 



     (v) the location and number of Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05.
     If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Loan, then Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender of the details thereof and of the amount of such
Lender’s Loan to be made as part of the requested Borrowing. Notwithstanding the
foregoing, Borrower acknowledges that Borrower shall bear all risk of loss
resulting from disbursements made upon telephonic request.
     SECTION 2.04 [Intentionally Left Blank].
     SECTION 2.05 Funding of Borrowings.
     (a) Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 2:00
p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders. The
Administrative Agent will make such Loans available to Borrower by promptly
crediting the amounts so received, in like funds, to an account of Borrower
maintained with the Administrative Agent and designated by Borrower in the
applicable Borrowing Request.
     (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to Borrower a
corresponding amount. If a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and Borrower severally agree to pay to the Administrative Agent forthwith
on demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to Borrower to but excluding
the date of payment to the Administrative Agent, at (i) in the case of such
Lender, the greater of the Federal Funds Effective Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of Borrower, the interest rate applicable to
ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.
     SECTION 2.06 Interest Elections.
     (a) Each Loan initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter,
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case

16



--------------------------------------------------------------------------------



 



each such portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing.
     (b) To make an election pursuant to this Section, Borrower shall notify the
Administrative Agent of such election by telephone (a) in the case of a
Eurodollar Borrowing, not later than 11:00 a.m., New York City time, two
Business Days before the proposed Borrowing and (b) in the case of an ABR
Borrowing, not later than noon, New York City time, on the date of the proposed
Borrowing. Each such telephonic Interest Election Request shall be irrevocable
and shall be confirmed by hand delivery or telecopy to the Administrative Agent
on the same day as such telephonic request of a written Interest Election
Request in a form approved by the Administrative Agent and signed by Borrower.
     (c) Each telephonic and written Interest Election Request shall specify the
following information:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
     If any such Interest Election Request requests a Eurodollar Borrowing but
does not specify an Interest Period, then Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
     (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
     (e) If Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies Borrower, then, so long as an Event of Default
is continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii)

17



--------------------------------------------------------------------------------



 



unless repaid, each Eurodollar Borrowing shall be converted to an ABR Borrowing
at the end of the Interest Period applicable thereto.
     SECTION 2.07 Termination of Commitments. The Commitments shall terminate at
3:00 p.m., New York City time, on the Effective Date.
     SECTION 2.08 Repayment of Loans; Evidence of Debt.
     (a) Borrower shall repay the Term Loans as follows:

          Date   Amount
December 31, 2008
  $ 125,000,000  
June 30, 2009
  $ 125,000,000  
December 31, 2009
  $ 125,000,000  
June 30, 2010
  $ 125,000,000  
December 31, 2010
  $ 125,000,000  
June 30, 2011
  $ 125,000,000  
December 31, 2011
  $ 125,000,000  
June 30, 2012
  $ 125,000,000  

To the extent not previously paid, all Term Loans shall be due and payable on
the Term Loan Maturity Date.
     (b) Borrower shall repay the entire unpaid principal amount of each Bridge
Loan of such Lender on the Bridge Loan Maturity Date.
     (c) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
     (d) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
     (e) The entries made in the accounts maintained pursuant to paragraph (b)
or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of Borrower to repay the
Loans in accordance with the terms of this Agreement.

18



--------------------------------------------------------------------------------



 



     SECTION 2.09 Prepayment of Loans.
     (a) Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to the requirements of this
Section. All prepayments under this Section 2.09(a) shall be applied first to
payment of the scheduled installment payments in respect of the Term Loans in
their order of maturity, with the balance to be applied to the unpaid principal
balance of the Bridge Loans.
     (b) Subject to Section 2.09(g) below, following the date of receipt by
Borrower or any of its Subsidiaries of any Net Asset Sale Proceeds after the
Effective Date, Borrower shall prepay the Term Loans in an aggregate amount
equal to fifty percent (50%) of the amount of such Net Asset Sale Proceeds,
rounded to the nearest $100,000, such prepayment to be made no later than the
30th day following the date of receipt by Borrower or any of its Subsidiaries of
such Net Asset Sale Proceeds. All prepayments under this Section 2.09(b) shall
be applied to payment of the scheduled installment payments in respect of the
Term Loans in their order of maturity.
     (c) Subject to Section 2.09(g) below, no later than five Business Days
following date of receipt by Borrower of any cash proceeds (net of reasonable
attorneys’ fees, investment banking fees, accountants’ fees, underwriting
discounts and commissions and other reasonable customary fees and expenses
actually incurred in connection with the incurrence of the applicable
Indebtedness) from a Public Debt Offering, Borrower shall prepay the Bridge
Loans in an aggregate amount equal to 100% of such net cash proceeds.
     (d) Concurrently with any prepayment of the Loans pursuant to
Sections 2.09(b) through 2.09(c), Borrower shall deliver to the Administrative
Agent a certificate of an authorized officer demonstrating the calculation of
the amount of the applicable net proceeds. In the event that Borrower shall
subsequently determine that the actual net cash amount required to be prepaid
pursuant to this Section exceeded the amount set forth in such certificate, the
Borrower shall promptly make an additional prepayment of the Loans, and the
Borrower shall concurrently therewith deliver to the Administrative Agent a
certificate of an authorized officer demonstrating the derivation of such
excess. Each mandatory prepayment shall be made without premium or penalty other
than the payment of all accrued and unpaid interest on the Loans prepaid and any
applicable breakage fees and funding losses pursuant to this Agreement.
     (e) Any amount required to be paid pursuant to Sections 2.09(b) through
2.09(c) shall be applied first to prepay the ABR Loans to the full extent
thereof before application to the Eurodollar Loans, in each case in a manner
that minimizes the amount of any applicable breakage fees and funding losses
pursuant to this Agreement.
     (f) Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Loan, not later than 1:00 p.m., New York City time, three Business
Days before the date of prepayment or (ii) in the case of prepayment of an ABR
Loan, not later than 1:00 p.m., New York City time, one Business Day before the
date of prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid. Promptly following receipt of any such notice, the Administrative Agent
shall advise

19



--------------------------------------------------------------------------------



 



the Lenders of the contents thereof. Each partial prepayment of any Borrowing
shall be in an amount equal to $1,000,000 or an increment of $100,000 in excess
thereof.
     (g) Notwithstanding the provisions of this Section, no mandatory prepayment
of the Loans shall be required to the extent that such prepayment would result
in the occurrence of a “Default” or “Event of Default” under that certain Credit
Agreement dated as of May 5, 2005 executed by and among Borrower and M-I L.L.C.,
a Delaware limited liability company (collectively as the borrowers), COMERICA
BANK, as Administrative Agent, and certain financial institutions therein named,
as amended by instrument dated as of August 22, 2006 (but without consideration
of any additional amendment or modification unless the same shall have been
approved in writing by the Required Lenders).
     SECTION 2.10 Fees.
     (a) Borrower agrees to pay to the Administrative Agent for the account of
each Lender an upfront fee in an amount equal to 0.075% times the amount of each
respective Lender’s Term Loan Commitment, such upfront fee to be due and payable
on the Effective Date.
     (b) Unless all of the Bridge Loans shall have been paid in full on or
before January 1, 2009, Borrower agrees to pay to the Administrative Agent for
the account of each Lender a fee in an amount equal to 0.35% times the amount of
the outstanding principal balance, as of 3:00 p.m., New York City time, of the
Bridge Loans owed to each respective Lender, such fee to be due and payable on
January 2, 2009.
     (c) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution to the
Lenders entitled thereto. Fees paid shall not be refundable under any
circumstances, absent manifest error in the calculation or assessment of such
fees.
     SECTION 2.11 Interest.
     (a) The Loans comprising each ABR Borrowing shall bear interest at the
lesser of (i) the Alternate Base Rate plus the Applicable Margin or (ii) the
Ceiling Rate.
     (b) The Loans comprising each Eurodollar Borrowing shall bear interest at
the lesser of (i) the Adjusted LIBO Rate for the Interest Period in effect for
such Borrowing plus the Applicable Margin or (ii) the Ceiling Rate.
     (c) Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to the lesser of (i) the Ceiling Rate or (ii) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or in the case of any other
amount, 2% plus the rate applicable to ABR Loans as provided in paragraph (a) of
this Section.

20



--------------------------------------------------------------------------------



 



     (d) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan; provided that (i) interest accrued pursuant
to paragraph (c) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Loan prior
to the end of the current Interest Period therefor, accrued interest on such
Loan shall be payable on the effective date of such conversion.
     (e) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
Base Rate or Adjusted LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.
     SECTION 2.12 Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:
     (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or
     (b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders (or Lender) of making or maintaining their
Loans (or its Loan) included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.
     SECTION 2.13 Increased Costs.
     (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate); or
     (ii) impose on any Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Loans made by such Lender;

21



--------------------------------------------------------------------------------



 



and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or otherwise), then
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.
     (b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.
     (c) A certificate of a Lender setting forth the amount or amounts necessary
to compensate such Lender or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to Borrower
and shall be conclusive absent manifest error. Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.
     (d) Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that no Borrower shall be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies Borrower of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.
     SECTION 2.14 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto regardless of whether such notice may be revoked and is revoked
in accordance with the terms of this Agreement, or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by Borrower pursuant to Section 2.17, then, in
any such event, Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event. Such loss, cost or expense to any Lender
shall be deemed to include an amount determined by such Lender to be the excess,
if any, of (i) the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the

22



--------------------------------------------------------------------------------



 



Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for Dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to Borrower and shall be conclusive absent manifest error. Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
     SECTION 2.15 Taxes.
     (a) Any and all payments by or on account of any obligation of Borrower
hereunder or under any other Loan Document shall be made free and clear of and
without deduction for any Indemnified Taxes or Other Taxes; provided that if
Borrower shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) Borrower shall make such deductions and
(iii) Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.
     (b) In addition, Borrower shall pay any applicable Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
     (c) Borrower shall indemnify the Administrative Agent and each Lender,
within 10 days after written demand therefor, for the full amount of any
applicable Indemnified Taxes or applicable Other Taxes paid by the
Administrative Agent or such Lender, as the case may be, on or with respect to
any payment by or on account of any obligation of Borrower hereunder or under
any other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to Borrower
by a Lender, or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.
     (d) As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by Borrower to a Governmental Authority, Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
     (e) Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable

23



--------------------------------------------------------------------------------



 



law or reasonably requested by Borrower as will permit such payments to be made
without withholding or at a reduced rate.
     (f) If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes or
“gross-up” payment as to which it has been indemnified by Borrower or with
respect to which Borrower has paid additional amounts pursuant to this
Section 2.15, it shall pay over such refund to Borrower (but only to the extent
of indemnity payments made, or additional amounts paid, by Borrower under this
Section 2.15 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that Borrower,
upon the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. This Section shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes which it deems
confidential) to Borrower or any other Person.
     SECTION 2.16 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
     (a) Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest or fees, or of
amounts payable under Section 2.13, 2.14 or 2.15, or otherwise) prior to the
time expressly required hereunder or under such other Loan Document for such
payment (or, if no such time is expressly required, prior to 2:00 p.m., New York
City time), on the date when due, in immediately available funds, without
set-off, deduction or counterclaim. Any amounts payable to the Administrative
Agent that are received after such time on any date may, in the discretion of
the Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 101 Hudson Street,
21st Floor, Jersey City, NJ 07302, except that payments pursuant to
Sections 2.13, 2.14, 2.15 and 9.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment under
any Loan Document shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments under each Loan Document shall be made in
Dollars.
     (b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, towards payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

24



--------------------------------------------------------------------------------



 



     (c) If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans, resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to Borrower or any of its
Subsidiaries or any of its Affiliates (as to which the provisions of this
paragraph shall apply). Each Lender agrees that it will not exercise any right
of set-off or counterclaim or otherwise obtain payment in respect of any
Obligation owed to it other than principal of and interest accruing on the
Loans, unless all of the outstanding principal of and accrued interest on the
Loans have been paid in full. Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of Borrower in
the amount of such participation.
     (d) Unless the Administrative Agent shall have received notice from
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that Borrower will not make such
payment, the Administrative Agent may assume that Borrower has made such payment
on such date in accordance herewith and may, without obligation, in reliance
upon such assumption, distribute to the Lenders the amount due. If Borrower has
not in fact made such payment when due, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
     (e) If any Lender shall fail to make any payment required to be made by it
pursuant to this Agreement, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations hereunder until all such unsatisfied obligations are
fully paid.
     SECTION 2.17 Mitigation Obligations; Replacement of Lenders.
     (a) If any Lender requests compensation under Section 2.13, or if Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the

25



--------------------------------------------------------------------------------



 



account of any Lender pursuant to Section 2.15, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.13 or 2.15, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. Borrower hereby agrees to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.
     (b) If any Lender requests compensation under Section 2.13, or if Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15, or if any
Lender defaults in its obligation to fund Loans hereunder, then Borrower may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) Borrower shall have received the
prior written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such assignor Lender shall have received payment
of an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or Borrower (in the case of all other amounts) and (iii) in the case of
any such assignment resulting from a claim for compensation under Section 2.13
or payments required to be made pursuant to Section 2.15, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling
Borrower to require such assignment and delegation cease to apply.
     SECTION 2.18 Defaulting Lender.
     (a) Notwithstanding anything to the contrary contained herein, in the event
any Lender (x) has refused (which refusal constitutes a breach by such Lender of
its obligations under this Agreement) to make available its portion of any Loan
or (y) notifies either the Administrative Agent or Borrower that such Lender
does not intend to make available its portion of any Loan (if the actual refusal
would constitute a breach by such Lender of its obligations under this
Agreement) (each, a “Lender Default”), all rights and obligations hereunder of
such Lender (a “Defaulting Lender”) as to which a Lender Default is in effect
and of the other parties hereto shall be modified to the extent of the express
provisions of this Section while such Lender Default remains in effect.
     (b) Loans shall be made pro rata by Lenders (the “Non-Defaulting Lenders”)
which are not Defaulting Lenders based on their respective Commitments) and no
Commitment of any Lender or any pro rata share of any Loans required to be
advanced by any Lender shall be increased as a result of such Lender Default.
Amounts received in respect of principal of any type of Loans shall be applied
to reduce the applicable Loans of each Lender pro rata based on the aggregate of
the outstanding Loans of that type of all Lenders at the time of such
application;

26



--------------------------------------------------------------------------------



 



provided, that, such amount shall not be applied to any Loans of a Defaulting
Lender at any time when, and to the extent that, the aggregate amount of Loans
of any Non-Defaulting Lender exceeds such Non-Defaulting Lender’s Commitment of
all Loans then outstanding.
     (c) A Defaulting Lender shall not be entitled to give instructions to the
Administrative Agent or to approve, disapprove, consent to or vote on any
matters relating to this Agreement and the other Loan Documents. All amendments,
waivers and other modifications of this Agreement and the other Loan Documents
may be made without regard to a Defaulting Lender and, for purposes of the
definition of “Required Lenders,” a Defaulting Lender shall be deemed not to be
a Lender and not to have Loans outstanding.
     (d) Other than as expressly set forth in this Section, the rights and
obligations of a Defaulting Lender (including the obligation to indemnify the
Administrative Agent) and the other parties hereto shall remain unchanged.
Nothing in this Section shall be deemed to release any Defaulting Lender from
its obligations under this Agreement and the other Loan Documents, shall alter
such obligations, shall operate as a waiver of any default by such Defaulting
Lender hereunder, or shall prejudice any rights which Borrower, the
Administrative Agent or any Lender may have against any Defaulting Lender as a
result of any default by such Defaulting Lender hereunder.
     (e) In the event a Defaulting Lender retroactively cures to the
satisfaction of the Administrative Agent the breach which caused a Lender to
become a Defaulting Lender, such Defaulting Lender shall no longer be a
Defaulting Lender and shall be treated as a Lender under this Agreement and the
other Loan Documents.
ARTICLE III
Representations and Warranties
     Borrower represents and warrants to the Lenders that:
     SECTION 3.01 Organization; Powers. Each of Borrower and its Material
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so would not reasonably be expected to result in a Material
Adverse Effect, is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required.
     SECTION 3.02 Authorization; Enforceability. The Transactions to be entered
into by Borrower are within Borrower’s powers and have been duly authorized by
all necessary action. This Agreement has been duly executed and delivered by
Borrower and constitutes, and each other Loan Document to which Borrower is to
be a party, when executed and delivered by Borrower, will constitute, a legal,
valid and binding obligation of Borrower, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
     SECTION 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do
not require any material consent or approval of, registration or filing with, or
any other action by,

27



--------------------------------------------------------------------------------



 



any Governmental Authority, except such as have been obtained or made and are in
full force and effect, (b) will not violate any applicable law or regulation or
the charter, by-laws or other organizational documents of Borrower or any of its
Material Subsidiaries or any order of any Governmental Authority, (c) will not
violate or result in a default under any material indenture, agreement or other
instrument binding upon Borrower or any of its Material Subsidiaries or their
assets, or give rise to a right thereunder to require any payment to be made by
Borrower or any of its Material Subsidiaries, and (d) will not result in the
creation or imposition of any Lien on any asset of Borrower or any of its
Material Subsidiaries.
     SECTION 3.04 Financial Condition. Borrower has heretofore furnished to the
Administrative Agent its consolidated balance sheet and statements of
operations, stockholders’ equity and cash flows as of and for the fiscal years
ended December 31, 2006 and December 31, 2007, reported on by Deloitte & Touche
LLP, independent registered public accounting firm. Such financial statements
present fairly, in all material respects, the financial position and results of
operations and cash flows of Borrower and its consolidated Subsidiaries as of
such dates and for such periods in accordance with GAAP. Since December 31, 2007
through the date of Borrower’s execution of this Agreement, there has been no
material adverse change in the business, assets, operations, prospects or
condition, financial or otherwise, of Borrower and its Subsidiaries, taken as a
whole, other than as a result of industry conditions generally (subject to the
W-H exchange offer closing substantially concurrent herewith).
     SECTION 3.05 Properties.
     (a) Each of Borrower and its Material Subsidiaries has good title to, or
valid leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.
     (b) Each of Borrower and its Material Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property material to its business, and the use thereof by Borrower and its
Material Subsidiaries does not infringe upon the rights of any other Person,
except for any such infringements that could not reasonably be expected to
result in a Material Adverse Effect.
     SECTION 3.06 Litigation and Environmental Matters.
     (a) There are no actions, suits or proceedings by or before any arbitrator
or Governmental Authority pending against or, to the knowledge of Borrower,
threatened against or affecting Borrower or any of its Material Subsidiaries
(i) as to which, in the reasonable judgment of Borrower, there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect or (ii) that
involve any of the Loan Documents or the Transactions.
     (b) Except with respect to any other matters that, in the reasonable
judgment of Borrower, could not reasonably be expected to result in a Material
Adverse Effect, neither Borrower nor any of its Material Subsidiaries (i) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under

28



--------------------------------------------------------------------------------



 



any Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.
     SECTION 3.07 Compliance with Laws and Agreements. Each of Borrower and its
Material Subsidiaries is in compliance with all laws, regulations and orders of
any Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect. No Default has occurred and is continuing.
     SECTION 3.08 Investment Company Status. Neither Borrower nor any of its
Material Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.
     SECTION 3.09 Taxes. Each of Borrower and its Material Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which Borrower or the applicable Material
Subsidiary, as applicable, has set aside on its books adequate reserves or
(b) to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.
     SECTION 3.10 ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of all such
underfunded Plans, in each of such cases so as to cause a Material Adverse
Effect.
     SECTION 3.11 Disclosure. Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which Borrower or
any of its Material Subsidiaries is subject, and all other matters known to
Borrower, that could reasonably be expected to result in a Material Adverse
Effect. None of the reports, financial statements, certificates or other
information furnished by or on behalf of Borrower to the Administrative Agent or
any Lender in connection with the negotiation of this Agreement or any other
Loan Document or delivered hereunder or thereunder (as modified or supplemented
by other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, taken
as a whole, in the light of the circumstances under which they were made, not
misleading.

29



--------------------------------------------------------------------------------



 



ARTICLE IV
Conditions
     SECTION 4.01 Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):
     (a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) counterparts of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed counterparts of this Agreement.
     (b) The Administrative Agent (or its counsel) shall have received from
Borrower an original of each applicable Note signed on behalf of Borrower.
     (c) The Administrative Agent (or its counsel) shall have received from
Borrower and from each other party to the Loan Documents (other than the Notes)
either (i) counterparts of each applicable Loan Document signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of the
applicable Loan Document) that such party has signed counterparts of such Loan
Document.
     (d) The Administrative Agent shall have received written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Richard E. Chandler, Jr., General Counsel of Borrower, and
(ii) Gardere Wynne Sewell LLP, counsel for Borrower, in form and substance
satisfactory to the Administrative Agent and its counsel, covering such other
matters relating to Borrower, the Loan Documents or the Transactions as the
Required Lenders shall reasonably request.
     (e) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of Borrower, the
authorization of the Transactions and any other legal matters relating to
Borrower, the Loan Documents or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.
     (f) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of Borrower, confirming that (i) the representations and warranties of
Borrower set forth in the Loan Documents are be true and correct in all material
respects on and as of the Effective Date and (ii) as of the Effective Date, and
immediately after giving effect to the Borrowings on the Effective Date, no
Default shall have occurred and be continuing and there shall have occurred no
event which would be reasonably likely to have a Material Adverse Effect.
     (g) Borrower shall have delivered to the Administrative Agent evidence
reasonably satisfactory to the Administrative Agent that Borrower shall have
acquired (or will, substantially concurrent with the initial Loans hereunder,
acquire) all of the Equity Interests in and to W-H.

30



--------------------------------------------------------------------------------



 



     (h) The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses (including
fees, charges and disbursements of counsel) required to be reimbursed or paid by
Borrower hereunder or under any other Loan Document.
     The Administrative Agent shall notify Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
ARTICLE V
Affirmative Covenants
     Until the Commitments have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full, Borrower covenants and agrees with the Lenders that:
     SECTION 5.01 Financial Statements; Ratings Change and Other Information.
Borrower will furnish to the Administrative Agent and each Lender:
     (a) within 105 days after the end of each fiscal year, Borrower’s audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by Deloitte & Touche LLP or other independent registered public accounting
firm of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of Borrower and its consolidated Subsidiaries on a consolidated basis
in accordance with GAAP consistently applied;
     (b) concurrently with any delivery of financial statements under clause (a)
above, a certificate of the independent registered public accounting firm that
reported on such financial statements stating whether they obtained knowledge
during the course of their examination of such financial statements of any
Default (which certificate may be limited to the extent required by accounting
rules or guidelines);
     (c) within 60 days after the end of each fiscal quarter of each fiscal
year, Borrower’s unaudited (i) consolidated balance sheets as of the end of such
fiscal quarter and the preceding fiscal year-end period, (ii) related statements
of operations for such fiscal quarter and the then elapsed portion of the fiscal
year, and (iii) related statements of cash flows for the then elapsed portion of
the fiscal year, in the case of (ii) and (iii), setting forth in comparative
form the figures for the corresponding period of the previous fiscal year. The
quarterly financial statements should be certified by a Financial Officer of
Borrower as presenting fairly in all material respects the financial condition
and results of operations of Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

31



--------------------------------------------------------------------------------



 



     (d) concurrently with any delivery of financial statements under clause (a)
or (c) above, a certificate of a Financial Officer of Borrower (i) certifying as
to whether, to the knowledge of such officer, a Default has occurred and, if
such officer has knowledge of the occurrence of a Default, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 5.09 and (iii) to the extent that any change in GAAP or
in the application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 which affects the financial statements
accompanying such certificate, specifying the effect of such change on such
financial statements;
     (e) promptly after the same become publicly available, copies of each Form
10-Q and Form 10-K filed by Borrower with the Securities and Exchange Commission
or with any Governmental Authority succeeding to any or all of the functions of
said Commission;
     (f) promptly after Moody’s or S&P shall have announced a change in the
rating established or deemed to have been established for the Index Debt,
written notice of such rating change; and
     (g) promptly following any request therefore, such other information
regarding the operations, business affairs and financial condition of Borrower
or any of its Subsidiaries, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request.
     SECTION 5.02 Notices of Material Events. Borrower will, promptly after
becoming aware of the same, furnish to the Administrative Agent and each Lender
written notice of the following:
     (a) the occurrence of any Default;
     (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting Borrower or
any of its Affiliates that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;
     (c) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, results in, or could reasonably be
expected to result in, a Material Adverse Effect; and
     (d) any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.
     Each notice delivered under this Section shall be accompanied by a
statement setting forth the details of the event or development requiring such
notice and any action taken or proposed to be taken with respect thereto.
     SECTION 5.03 Existence; Conduct of Business. Borrower will, and will cause
each of its Subsidiaries to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises

32



--------------------------------------------------------------------------------



 



material to the conduct of its business; provided that the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 6.03.
     SECTION 5.04 Payment of Obligations. Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) Borrower or its
applicable Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.
     SECTION 5.05 Maintenance of Properties; Insurance. Borrower will, and will
cause each of its Subsidiaries to, (a) keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted, and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.
     SECTION 5.06 Books and Records; Inspection Rights. Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. Borrower will, and will cause each
of its Material Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice to Borrower, to
visit and inspect its properties, to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times and as often
as reasonably requested.
     SECTION 5.07 Compliance with Laws. Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
     SECTION 5.08 Use of Proceeds. The proceeds of the Loans will be used only
(i) to fund the cash consideration payable to W-H shareholders in connection
with the exchange offer closing substantially concurrent herewith, (ii) to repay
amounts outstanding under existing credit facilities of W-H, (iii) to pay fees
and expenses incurred in connection with the W-H exchange offer and (iv) for
other general corporate purposes. No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X, or to
fund any activity or business with any Person or in or with any country or
territory which in any manner would result in a violation by any Person of any
sanction or prohibition imposed by a Governmental Authority.
     SECTION 5.09 Financial Covenants. Borrower will have and maintain, on a
consolidated basis, a Debt to Capitalization Ratio of not greater than 40%.

33



--------------------------------------------------------------------------------



 



ARTICLE VI
Negative Covenants
     Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full,
Borrower covenants and agrees with the Lenders that:
     SECTION 6.01 Subsidiary Indebtedness. Borrower will not permit any of its
Subsidiaries to create, incur, assume or permit to exist any Indebtedness,
except:
     (a) Indebtedness existing on the date hereof and set forth in
Schedule 6.01, all Indebtedness issuable under the instruments and documents set
forth in Schedule 6.01 and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
     (b) Indebtedness of any such Subsidiary to any other such Subsidiary;
     (c) Indebtedness of any such Subsidiary as an account party in respect of
trade letters of credit;
     (d) Indebtedness arising under Swap Agreements which have been entered into
for bona fide hedging purposes and not for speculative purposes;
     (e) other Indebtedness in an aggregate amount not exceeding, at any one
time outstanding, $275,000,000; and
     (f) other Indebtedness, the proceeds of which are applied as a voluntary
prepayment of the Obligations.
     SECTION 6.02 Liens. Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:
     (a) Permitted Encumbrances;
     (b) any Lien on any property or asset of Borrower or any of its
Subsidiaries existing on the date hereof and set forth in Schedule 6.02;
provided that (i) such Lien shall not apply to any other property or asset of
Borrower or any of its Subsidiaries (other than proceeds of such property or
asset) and (ii) such Lien shall secure only those obligations which it secures
on the date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof;
     (c) any Lien existing on any property or asset prior to the acquisition
thereof by Borrower or any of its Subsidiaries or existing on any property or
asset of any Person that becomes a Subsidiary of Borrower after the date hereof
prior to the time such Person becomes a Subsidiary of Borrower; provided that
(i) such Lien is not created in contemplation of or in

34



--------------------------------------------------------------------------------



 



connection with such acquisition or such Person becoming a Subsidiary of
Borrower, as the case may be, (ii) such Lien shall not apply to any other
property or assets of Borrower or any Subsidiary of Borrower (other than
proceeds of such property or asset) and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Subsidiary of Borrower, as the case may be and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof; and
     (d) Liens on fixed or capital assets acquired, constructed or improved by
Borrower or any of its Subsidiaries; provided that (i) such security interests
secure Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
Borrower or any of its Subsidiaries (other than proceeds of such property or
asset); provided, however, that the aggregate amount of the Indebtedness secured
by Liens permitted under this Section 6.02(d) shall not exceed $150,000,000..
     SECTION 6.03 Fundamental Changes.
     (a) Except as set forth in Schedule 6.03, Borrower will not, and will not
permit any of its Subsidiaries to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) all or substantially all of its assets, or all or substantially
all of the stock of any of its Subsidiaries (in each case, whether now owned or
hereafter acquired), or liquidate or dissolve, except that, so long as at the
time thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing, (i) any Subsidiary of Borrower may merge into
Borrower in a transaction in which Borrower is the surviving corporation,
(ii) any Subsidiary of Borrower may merge into any other Subsidiary of Borrower
in a transaction in which the surviving entity is a Subsidiary of Borrower,
(iii) any Subsidiary of Borrower may sell, transfer, lease or otherwise dispose
of its assets to Borrower or to another Subsidiary of Borrower, and (iv) any
Subsidiary of Borrower may liquidate or dissolve if Borrower determines in good
faith that such liquidation or dissolution is in the best interests of Borrower
and is not materially disadvantageous to the Lenders.
     (b) Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business other than businesses of the type
conducted by Borrower and its Subsidiaries on the date of execution of this
Agreement and businesses reasonably related thereto.
     SECTION 6.04 Transactions with Affiliates. Borrower will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to Borrower or the applicable Subsidiary than
could be obtained on an arm’s-length basis from unrelated third parties and
(b) transactions between or among Borrower and its wholly owned Subsidiaries not
involving any other Affiliate.

35



--------------------------------------------------------------------------------



 



ARTICLE VII
Events of Default
     If any of the following events (“Events of Default”) shall occur:
     (a) Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;
     (b) Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five Business Days;
     (c) any representation or warranty made or deemed made by or on behalf of
Borrower in or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been materially incorrect when made or deemed
made;
     (d) Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Sections 5.01 or 5.09 or in Article VI;
     (e) Borrower shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in clause
(a), (b) or (d) of this Article), and such failure shall continue unremedied for
a period of 30 days after the earlier of (i) Borrower becoming aware of such
failure and (ii) notice thereof from the Administrative Agent to Borrower (which
notice will be given at the request of any Lender);
     (f) any event or condition occurs that enables or permits (with or without
the giving of notice, the lapse of time or both) the holder or holders of any
Material Indebtedness of Borrower (but not of any Subsidiary of Borrower) or any
trustee or agent on its or their behalf to cause any such Material Indebtedness
of Borrower to become due, or to require the prepayment, repurchase, redemption
or defeasance thereof, prior to its scheduled maturity;
     (g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity (other than the voluntary
prepayment, repurchase, redemption or defeasance thereof);
     (h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of Borrower or any of its Material Subsidiaries or the debts, or of a
substantial part of the assets, of any of them under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Borrower or any of its Material Subsidiaries
or for a substantial part of the assets of

36



--------------------------------------------------------------------------------



 



any of them, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;
     (i) Borrower or any of its Material Subsidiaries shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Borrower or any of its Material Subsidiaries
or for a substantial part of its assets, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors or (vi) take any
action for the purpose of effecting any of the foregoing;
     (j) Borrower or any of its Material Subsidiaries shall become unable, admit
in writing its inability or fail generally to pay its debts as they become due;
     (k) one or more judgments for the payment of money in an aggregate amount
in excess of $20,000,000 (exclusive of amounts covered by insurance) shall be
rendered against Borrower or any of its Material Subsidiaries and the same shall
remain undischarged for a period of 45 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of Borrower or any of its
Material Subsidiaries to enforce any such judgment;
     (l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;
     (m) a Change in Control shall occur;
then, and in every such event (other than an event described in clause (h) or
(i) of this Article), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to Borrower, take either or both of the following actions, at
the same or different times:  (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by Borrower; and in case of any event described
in clause (h) or (i) of this Article, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of Borrower accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
Borrower.

37



--------------------------------------------------------------------------------



 



ARTICLE VIII
The Administrative Agent
     Each of the Lenders hereby irrevocably appoints the Administrative Agent as
its agent and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto.
     The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with Borrower or any of its Subsidiaries or any of its
other Affiliates as if it were not the Administrative Agent hereunder.
     The Administrative Agent shall not have any duties or obligations except
those expressly set forth in the Loan Documents. Without limiting the generality
of the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 9.02), and (c) except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity. The Administrative Agent shall not be liable
for any action taken or not taken by it with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02) or in the
absence of its own gross negligence or willful misconduct, BUT REGARDLESS OF THE
PRESENCE OF ORDINARY NEGLIGENCE. The Administrative Agent shall not be deemed to
have knowledge of any Default unless and until written notice thereof is given
to the immediate officers of the Administrative Agent responsible for this
Agreement by Borrower or a Lender and is called a “notice of default”, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.
     The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone

38



--------------------------------------------------------------------------------



 



and believed by it to be made by the proper Person, and shall not incur any
liability for relying thereon. The Administrative Agent may consult with legal
counsel (who may be counsel for Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.
     The Administrative Agent may perform any and all its duties and exercise
its rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may (and, in the
event (i) neither the Administrative Agent nor any Affiliate, as a Lender, has
any outstanding Loans and (ii) the Required Lenders so request, the
Administrative Agent shall) resign at any time by notifying the Lenders and
Borrower. Upon any such resignation, the Required Lenders shall have the right
to appoint a successor, with the prior written consent of Borrower (unless an
Event of Default shall have occurred which is continuing, in which event
Borrower’s consent shall not be required). If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent which shall be a bank with an
office in New York City, or an Affiliate of any such bank. Upon the acceptance
of its appointment as Administrative Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.
     Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.

39



--------------------------------------------------------------------------------



 



ARTICLE IX
Miscellaneous
     SECTION 9.01 Notices.
     (a) Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
     (i) if to Borrower, to 16740 Hardy Street, Houston, Texas 77205-0068,
Attention: Margaret Dorman  (Telecopy No. 281-233-5505);
     (ii) if to the Administrative Agent, to Fortis Bank S.A./N.V., New York
Branch, Loan Administration, 101 Hudson Street, 21st Floor, Jersey City, NJ
07302, Attention: Maria Pina (Telecopy No. 201-631-8181), with a copy to Fortis
Bank SA/NV, New York Branch, 520 Madison Avenue, New York, New York 10022,
Attention: Joe Maxwell (Telecopy No. 212-340-5370); and
     (iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
     (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
     (c) Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
     SECTION 9.02 Waivers; Amendments.
     (a) No failure or delay by the Administrative Agent or any Lender in
exercising any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of any Loan Document or
consent to any departure by Borrower therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) of this Section, and then
such waiver or consent shall be effective only in the specific instance and

40



--------------------------------------------------------------------------------



 



for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.
     (b) Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by
Borrower and the Required Lenders or, in the case of any other Loan Document,
pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and Borrower, in each case with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Term Loan
Commitment or the Bridge Loan Commitment of any Lender without the written
consent of such Lender, (ii) reduce the principal amount of any Loan or reduce
the rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby, (iii) postpone the scheduled
date of payment of the principal amount of any Loan, or any interest thereon, or
any fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.16(b)
or (c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision of any Loan Document specifying the number or percentage of Lenders
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender, or (vi) terminate or modify any indemnity provided to a Lender
hereunder or under any other Loan Document without the written consent of such
Lender; provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent without the prior
written consent of the Administrative Agent.
     SECTION 9.03 Expenses; Indemnity; Damage Waiver.
     (a) Borrower shall pay (i) all reasonable out-of-pocket expenses incurred
by the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii) all
out-of-pocket expenses incurred by the Administrative Agent or any Lender,
including the fees, charges and disbursements of any counsel for the
Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.
     (b) Borrower shall indemnify the Administrative Agent and each Lender, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any

41



--------------------------------------------------------------------------------



 



Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of any Loan
Document or any other agreement or instrument contemplated hereby, the
performance by the parties to the Loan Documents of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby or the enforcement of any obligations hereunder or under any
of the other Loan Documents, (ii) any Loan or the use of the proceeds therefrom,
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property currently or formerly owned or operated by Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses resulted from the gross negligence or willful misconduct of
such Indemnitee (or any of its Related Parties), BUT THE PRESENCE OF ORDINARY
NEGLIGENCE SHALL NOT AFFECT THE AVAILABILITY OF SUCH INDEMNITY.
     (c) To the extent that Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent such Lender’s
pro rata share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent in its capacity as such. For purposes hereof, a Lender’s
“pro rata share” shall be determined based upon (without duplication) its share
of the sum of the total outstanding Loans at the time.
     (d) To the extent permitted by applicable law, neither Borrower nor any of
its Subsidiaries shall assert, and each hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions or any Loan or the use of the
proceeds thereof.
     (e) All amounts due under this Section shall be payable not later than
three Business Days after written demand therefor.
     SECTION 9.04 Successors and Assigns.
     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) no Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated

42



--------------------------------------------------------------------------------



 



hereby, the Related Parties of each of the Administrative Agent and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.
     (b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of: (A) Borrower, provided that no consent of Borrower
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund (as defined below) or, if an Event of Default has occurred and is
continuing, any other assignee; and (B) the Administrative Agent, provided that
no consent of the Administrative Agent shall be required for an assignment to an
assignee that is a Lender immediately prior to giving effect to such assignment
or an Affiliate of such a Lender.
     (ii) Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s Loans,
neither the amount of the Loans retained by the assigning Lender nor the amount
of the Loans being assigned (in each case, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall be less than the Minimum Hold Amount unless Borrower
and the Administrative Agent otherwise consent (such consents not to be
unreasonably withheld), provided that no such consent of Borrower shall be
required if an Event of Default has occurred and is continuing; (B) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement; (C) the parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500; (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and (E) in the case of an
assignment to a CLO (as defined below), the assigning Lender shall retain the
sole right to approve any amendment, modification or waiver of any provision of
this Agreement, provided that the Assignment and Assumption between such Lender
and such CLO may provide that such Lender will not, without the consent of such
CLO, agree to any amendment, modification or waiver described in the first
proviso to Section 9.02(b) that affects such CLO.
For the purposes of this Section 9.04(b), the terms “Approved Fund” and “CLO”
have the following meanings:
     “Approved Fund” means (a) a CLO and (b) with respect to any Lender that is
a fund which invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans and similar extensions of credit and is managed
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.
     “CLO” means any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender.
     (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this

43



--------------------------------------------------------------------------------



 



Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.13,
2.14, 2.15, 2.16 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (e) of
this Section.
     (iv) The Administrative Agent, acting for this purpose as an agent of
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and Borrower, the Administrative Agent and the Lenders may treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
     (v) Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
     (c) (i) Any Lender may, without the consent of any Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (C) Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and (D) no such participation may be sold to
any entity which is engaged principally in the oilfield products and services
business unless Borrower shall have given its prior written consent. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects

44



--------------------------------------------------------------------------------



 



such Participant. Subject to paragraph (c)(ii) of this Section, Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.13, 2.14
and 2.15 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 9.08
as though it were a Lender, provided such Participant agrees to be subject to
Section 2.16(c) as though it were a Lender.
     (ii) A Participant shall not be entitled to receive any greater payment
under Section 2.13 or 2.15 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.15 unless Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of Borrower, to comply with Section 2.15(e) as though it
were a Lender.
     (d) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
     SECTION 9.05 Survival. All covenants, agreements, representations and
warranties made by Borrower in the Loan Documents and in the certificates or
other instruments delivered in connection with or pursuant to this Agreement or
any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid. The provisions of
Sections 2.13, 2.14, 2.15 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Commitments or the termination of this Agreement or any provision hereof.
     SECTION 9.06 Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and

45



--------------------------------------------------------------------------------



 



thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.
     SECTION 9.07 Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
     SECTION 9.08 Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of Borrower
against any of and all the obligations of Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
     SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.
     (a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAW OF THE STATE OF NEW YORK.
     (b) Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against Borrower or its properties in the courts of any
jurisdiction.
     (c) Borrower hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

46



--------------------------------------------------------------------------------



 



     (d) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
     SECTION 9.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
     SECTION 9.11 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
     SECTION 9.12 Confidentiality. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent required by
any regulatory authority, (c) to the extent required in the opinion of legal
counsel by applicable laws or regulations or by any subpoena or similar legal
process, (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or the enforcement of rights hereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to Borrower and its obligations, (g) with the
consent of Borrower or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) is
disclosed to the Administrative Agent or any Lender on a nonconfidential basis
by a source other than Borrower, which disclosure is not the result of a breach
of a duty of confidentiality owed by the discloser to Borrower if such breach
was reasonably discoverable by the Administrative Agent or the applicable
Lender, as the case may be. For the purposes of this Section, “Information”
means all information received from Borrower relating to Borrower or its
business, other than any such information that is known to the Administrative
Agent or any Lender on a nonconfidential basis prior to disclosure by Borrower.
Any Person required to maintain the confidentiality of Information as provided
in this

47



--------------------------------------------------------------------------------



 



Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
     SECTION 9.13 Interest Rate Limitation. Borrower and the Lenders intend to
strictly comply with all applicable federal and New York laws, including
applicable usury laws (or the usury laws of any jurisdiction whose usury laws
are deemed to apply to the Notes or any other Loan Documents despite the
intention and desire of the parties to apply the usury laws of the State of New
York). Accordingly, the provisions of this Section shall govern and control over
every other provision of this Agreement or any other Loan Document which
conflicts or is inconsistent with this Section, even if such provision declares
that it controls. As used in this Section, the term “interest” includes the
aggregate of all charges, fees, benefits or other compensation which constitute
interest under applicable law, provided that, to the maximum extent permitted by
applicable law, (a) any non-principal payment shall be characterized as an
expense or as compensation for something other than the use, forbearance or
detention of money and not as interest, and (b) all interest at any time
contracted for, reserved, charged or received shall be amortized, prorated,
allocated and spread, using the actuarial method, during the full term of the
Notes. In no event shall Borrower or any other Person be obligated to pay, or
any Lender have any right or privilege to reserve, receive or retain, (a) any
interest in excess of the maximum amount of nonusurious interest permitted under
the laws of the State of New York or the applicable laws (if any) of the United
States or of any other jurisdiction, or (b) total interest in excess of the
amount which such Lender could lawfully have contracted for, reserved, received,
retained or charged had the interest been calculated for the full term of the
Notes at the Ceiling Rate. The daily interest rates to be used in calculating
interest at the Ceiling Rate shall be determined by dividing the applicable
Ceiling Rate per annum by the number of days in the calendar year for which such
calculation is being made. None of the terms and provisions contained in this
Agreement or in any other Loan Document (including, without limitation,
Article VII hereof) which directly or indirectly relate to interest shall ever
be construed without reference to this Section, or be construed to create a
contract to pay for the use, forbearance or detention of money at any interest
rate in excess of the Ceiling Rate. If the term of any Note is shortened by
reason of acceleration or maturity as a result of any Default or by any other
cause, or by reason of any required or permitted prepayment, and if for that (or
any other) reason any Lender at any time, including but not limited to, the
stated maturity, is owed or receives (and/or has received) interest in excess of
interest calculated at the Ceiling Rate, then and in any such event all of any
such excess interest shall be canceled automatically as of the date of such
acceleration, prepayment or other event which produces the excess, and, if such
excess interest has been paid to such Lender, it shall be credited pro tanto
against the then-outstanding principal balance of Borrower’s obligations to such
Lender, effective as of the date or dates when the event occurs which causes it
to be excess interest, until such excess is exhausted or all of such principal
has been fully paid and satisfied, whichever occurs first, and any remaining
balance of such excess shall be promptly refunded to its payor.
     SECTION 9.14 Syndication Agents and Documentation Agents. The entities
named as Syndication Agents and Documentation Agents hereunder, in such
capacities, shall have no rights, powers, duties, obligations or liabilities
under this Agreement or any of the other Loan Documents, but to the extent that
for any reason any Person makes a claim against entities, in

48



--------------------------------------------------------------------------------



 



their capacities as Syndication Agents or Documentation Agents and not as a
Lender, the indemnification provisions in Article VIII and in Section 9.03 shall
apply.
     SECTION 9.15 USA Patriot Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies Borrower, which information includes the name and address of
Borrower and other information that will allow such Lender to identify Borrower
in accordance with the Act.

49



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            SMITH INTERNATIONAL, INC.,
a Delaware corporation
      By:   /s/ Margaret K. Dorman        Margaret K. Dorman, Sr. Vice
President,        Chief Financial Officer and Treasurer     

[Signature Pages to Credit Agreement]

 



--------------------------------------------------------------------------------



 



                  FORTIS BANK SA/NV, NEW YORK BRANCH,
individually and as Administrative Agent, Co-Lead Arranger and Joint Bookrunner
   
 
           
 
  By:   /s/ John G. Sullivan     
 
  Name:  
John G. Sullivan 
   
 
  Title:  
Managing Director 
   
 
     
 
   
 
           
 
  By:   /s/ Diran Cholakian     
 
  Name:  
Diran Cholakian 
   
 
  Title:  
Director 
   
 
     
 
   

 



--------------------------------------------------------------------------------



 



                  CALYON NEW YORK BRANCH,
individually and as Co-Documentation Agent    
 
           
 
  By:   /s/ Darrell Stanley     
 
  Name:  
Darrell Stanley 
   
 
  Title:  
Managing Director 
   
 
     
 
   
 
           
 
  By:   /s/ Michael D. Willis     
 
  Name:  
Michael D. Willis 
   
 
  Title:  
Director 
   
 
     
 
   

 



--------------------------------------------------------------------------------



 



                  THE ROYAL BANK OF SCOTLAND PLC,
individually and as Co-Documentation Agent    
 
           
 
  By:   /s/ Brian Williams     
 
  Name:  
Brian Williams 
   
 
  Title:  
Vice President 
   
 
     
 
   

 



--------------------------------------------------------------------------------



 



                  DNB NOR BANK ASA,
individually, as Co-Documentation Agent and as
Co-Lead Arranger and Joint Bookrunner    
 
           
 
  By:   /s/ Nikolai A. Nachamkin     
 
  Name:  
Nikolai A. Nachamkin 
   
 
  Title:  
Senior Vice President 
   
 
     
 
   
 
           
 
  By:   /s/ Cathleen Buckley     
 
  Name:  
Cathleen Buckley 
   
 
  Title:  
Vice President 
   
 
     
 
   

 



--------------------------------------------------------------------------------



 



                  WELLS FARGO BANK, N.A.,
individually and as Syndication Agent    
 
           
 
  By:   /s/ Donald W. Herrick, Jr.     
 
  Name:  
Donald W. Herrick, Jr. 
   
 
  Title:  
Vice President 
   
 
     
 
   

 



--------------------------------------------------------------------------------



 



Schedule 1.01

                  Borrower Index   ABR   Adjusted LIBO     Debt Ratings of  
Applicable   Applicable Category   S&P/Moody’s   Margin   Margin 1   A/A2   0  
0.50%               2   A-/A3   0   0.60%               3   BBB+/Baa1   0  
0.70%               4   BBB/Baa2   0   1.00%               5   BBB-/Baa3   0  
1.25%               6   BB+/Ba1 or Lower   0   2.00%

 